DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 09 June 2021 wherein: claims 1, 3-10, and 15 are amended; claim 11 is canceled; claims 1-10 and 12-16 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 6-7), filed 09 June 2021, with respect to claims 1-10 and 12-16 have been fully considered and are persuasive.  The rejection of 10 March 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-10 and 12-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 8, and 15, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest wherein, in the direction parallel to the surface, one guard strip of the at least two guard strips is overlapped with an inter-space between two adjacent detector pixels and is overlapped with a critical zone at the 
Wartski (US 2013/0168567 A1) discloses an anti-scatter grid 50 for an X-ray detector, comprising: a surface (top surface); and a plurality of strips (septa) forming the surface, said plurality of strips including at least two guard strips (inter-group septa 58) that are thicker in a direction parallel to said surface than one or more other strips (intra group septa 56) of said plurality of strips, said one or more other strips located between said at least two guard strips (par. [0003], [0009]-[0010], [0076], fig. 10-12).
Sjolin (US 2019/0008474 A1) discloses an anti-scatter grid (also referred to as a collimator) for a photon counting X-ray detector (Abstract, par. [0020]).
While anti-scatter grids and photon counting X-ray detectors were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Applicant’s specification suggests an advantage of the invention is reducing scatter while also acting against charge sharing (Applicant’s specification, page 3, lines 13-26).

Regarding claims 2-7, 9-10, 12-14, and 16, the claims are allowed due to their dependence on claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884